                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                           CASE NO.:

WINDY LUCIUS,

       Plaintiff,

v.

FLANIGAN’S ENTERPRISES, INC.,

      Defendant.
__________________________________/

                         COMPLAINT FOR INJUNCTIVE RELIEF

       Windy Lucius, (“Plaintiff”) by and through her undersigned counsel, hereby files this

complaint and sues Defendant, FLANIGAN’S ENTERPRISES, INC., a Florida corporation, and

alleges as follows:

                                        INTRODUCTION

       1.      Plaintiff Windy Lucius brings this action individually against FLANIGAN’S

ENTERPRISES, INC., (“Defendant”), alleging violations of Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq., (hereinafter, “ADA”).

       2.      Plaintiff has been blind for the past nine years. She uses the internet to help her

navigate a world of goods, products and services like the sighted. The internet, websites and

mobile applications provide her a window into the world that she would not otherwise have. She

brings this action against Defendant for offering and maintaining a mobile application (software

that is intended to run on mobile devises such as phones or table computers) that is not fully

accessible and independently usable by visually impaired consumers. The mobile application

(“app”) at issue is available through the Apple “app store” for download and installation on Apple
devices. Defendant developed the app and made it available to millions of phone and tablet users

in the Apple app store.

       3.      Plaintiff is also an advocate of the rights of similarly situated disabled persons and

is a “tester” for the purpose of asserting her civil rights and monitoring, ensuring, and determining

whether places of public accommodation and/or their websites are in compliance with the ADA.

       4.      Defendant offers its app to the general public from which it sells food; provides a

menu of items served in the restaurant; restaurant location(s) and amenities at the restaurant.

Defendant’s app allows mobile device users to shop on a mobile platform through a connection to

Wi-Fi or cellular data so that users can make purchases, locate stores, and explore product offerings

on the go. As such, it has subjected itself to the ADA because Defendant’s app is offered as a tool

to promote, advertise and sell its food from its brick and mortar locations, which are places of

public accommodation. As a result, the app must interact with Defendant’s stores and the public,

and in doing so must comply with the ADA, which means it must not discriminate against

individuals with disabilities and may not deny full and equal enjoyment of the goods and services

afforded to the general public.

       5.      Blind and visually impaired consumers must use the assistive technology on the

iPhone to access app content. The app must be designed and programmed to work with the assistive

technology available on the iPhone. Defendant’s app, however, contains digital barriers which

limit the ability of blind and visually impaired consumers to access it, even with Apple’s assistive

technology.

       6.      Defendant’s app does not properly interact with Apple’s assistive technology in a

manner that will allow the blind and visually impaired to enjoy the app, nor does it provide other

means to accommodate the blind and visually impaired.



                                                 2
        7.      Plaintiff has also downloaded and attempted to patronize Defendant’s app in the

past and intends to continue to make further attempts to patronize Defendant’s app. She would

like to be able to learn about Defendant’s menu items online, explore nutritional information as

well as be able to learn about and take advantage of, any specials or discounts offered by

Defendant. However, unless Defendant is required to eliminate the access barriers at issue and is

required to change its policies so that access barriers do not reoccur on Defendant’s app, Plaintiff

will continue to be denied full and equal access to the app as described and will be deterred from

fully using Defendant’s app or making purchases at the physical locations.

        8.      Plaintiff continues to attempt to utilize the app and/or plans to continue to attempt

to utilize the app in the near future. In the alternative, Plaintiff intends to monitor the app in the

near future, as a tester, to ascertain whether it has been updated to interact properly with screen

reader software.

        9.      Plaintiff is continuously aware of the violations at Defendant’s app and is aware

that it would be a futile gesture to attempt to utilize the app as long as those violations exist unless

she is willing to suffer additional discrimination.

        10.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

result of the discriminatory conditions present at Defendant’s app. By continuing to operate its app

with discriminatory conditions, Defendant contributes to Plaintiff’s sense of isolation and

segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

privileges and/or accommodations available to the general public. By encountering the

discriminatory conditions at Defendant’s app, and knowing that it would be a futile gesture to

attempt to utilize the app unless she is willing to endure additional discrimination, Plaintiff is

deprived of the meaningful choice of freely visiting and utilizing the same accommodations readily




                                                   3
available to the general public and is deterred and discouraged from doing so. By maintaining an

app with violations, Defendant deprives Plaintiff the equality of opportunity offered to the general

public.

          11.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

of the Defendant’s discrimination until the Defendant is compelled to comply with the

requirements of the ADA.

          12.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination

from the Defendant’s non-compliance with the ADA with respect to this app as described above.

Plaintiff has reasonable grounds to believe that she will continue to be subjected to discrimination

in violation of the ADA by the Defendant. Plaintiff desires to access the app to avail herself of the

benefits, advantages, goods and services therein, and/or to assure herself that this app is in

compliance with the ADA so that she and others similarly situated will have full and equal

enjoyment of the app without fear of discrimination.

          13.   The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks in

this action. The ADA provides, in part:

                [i]n the case of violations of . . . this title, injunctive relief shall include an
                order to alter facilities to make such facilities readily accessible to and
                usable by individuals with disabilities . . . Where appropriate, injunctive
                relief shall also include requiring the . . . modification of a policy . . .

42 U.S.C. § 12188(a)(2).

          14.   Therefore, Plaintiff seeks a declaration that Defendant’s app violates federal law

as described and an injunction requiring Defendant to modify its app so that it is fully accessible

to, and independently usable by, blind or visually impaired individuals. Plaintiff further requests

that the Court retain jurisdiction of this matter for a period to be determined to ensure that

Defendant comes into compliance with the requirements of the ADA and to ensure that



                                                    4
Defendant has adopted and is following an institutional policy that will, in fact, cause

Defendant’s app to remain in compliance with the law.

                                    JURISDICTION AND VENUE

        15.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

U.S.C. § 12188.


        16.     Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

substantial business in this judicial district where it has multiple physical locations.

        17.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2) in that

this is the judicial district in which Defendant resides, and in which a substantial part of the acts

and omissions giving rise to the claims occurred.

                                              PARTIES

        18.     Plaintiff, Windy Lucius, is and, at all times relevant hereto, was a resident of the

State of Florida, Miami-Dade County. Plaintiff is and, at all times relevant hereto, has been legally

blind and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the

regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

        19.     Defendant FLANIGAN’S ENTERPRISES, INC. owns, operates and maintains a

restaurant called FLANIGAN’S, in Miami-Dade County, Florida either through franchisees,

affiliates, partners or other entities. Defendant’s restaurant sells food and other goods to the public.

Defendant also offers those items to the public through its app. Defendant’s store and

accompanying app work collectively and are public accommodations pursuant to 42 U.S.C. §

12181(7)(E).




                                                    5
                                               FACTS

       20.     Defendant owns, operates and controls an app from which it sells food and other

goods. The app allows customers to order ahead and take advantage of certain specials only

available through the app. The Plaintiff must go to corresponding brick and mortar restaurants to

pick up the food she can pre-order from the app. Defendant’s app also helps users locate stores,

view pricing and specials, shop for food, and a variety of other functions. Plaintiff has dined with

Defendant and enjoys the food it sells.

       21.     Defendant’s app is a nexus to a place of public accommodation pursuant to 42

U.S.C. § 12181(7)(E). Therefore, under the ADA, Defendant must ensure that individuals with

disabilities have access to full and equal enjoyment of the goods and services offered on its app.

       22.     Blind and visually impaired individuals may access apps by using accessibility

features in conjunction with screen reader software that converts text to audio. Screen reader

software provides the primary method by which a visually impaired person may independently use

the internet. Unless the app is designed to be accessed with screen reader software, visually

impaired individuals are unable to fully access app and the information, products, and services

available through the app.

       23.     The international app standards organization, W3C, has published WCAG 2.1 A

(Version 2.0 of the Web Content Accessibility Guidelines). WCAG 2.1 A provides widely

accepted guidelines for making apps accessible to individuals with disabilities and compatible with

screen reader software. These guidelines have been endorsed by the United States Department of

Justice and numerous U.S. District Courts.

       24.     Plaintiff is legally blind and uses VoiceOver screen reader software (hereinafter,

“Plaintiff’s software”) in order to access app content. Plaintiff’s software is the most popular screen



                                                  6
reader software utilized worldwide by visually impaired individuals for Apple tablets and phones.

       25.     Despite attempts, Defendant’s app did not integrate with Plaintiff’s software, nor

was there any function within the app to permit access for visually impaired individuals through

other means. Her dining attempts were rendered futile because the app was inaccessible.

Therefore, Plaintiff was denied the full use and enjoyment of the goods and services available on

Defendant’s app as a result of access barriers on the app. For example, VoiceOver users cannot

access the menu and therefore cannot place an order.

       26.     Defendant’s app does not meet the WCAG 2.1 A level of accessibility. As to

WCAG guideline 1.3.1 – Info and Relationships, information, structure, and relationships

conveyed through presentation should be programmatically determined or be available in text.

Here, the quantity field is announced as required but none of the other fields are marked as

required. For example, VoiceOver users can leave the cheese option unselected and received an

error message even though no indication was provided that this field was required. This problem

is compounded because error messages are not announced nor are fields with errors identified to

blind users. As to WCAG guideline 1.3.2 – Meaningful Sequence, content should be presented in

a meaningful order. Here, VoiceOver users cannot access the menu and therefore cannot place an

order. Clicking the menu button on the app opens a new page where the user must click Menu

again. When a user presses the menu button, and VoiceOver is on, then the system just announces

that the menu was selected but nothing changes. It just continues to repeat menu so blind users

will think it doesn't work. When VoiceOver is off, the page shifts down and you can see the top of

the menu but none of this is communicated to VoiceOver users. As to WCAG guideline 2.1.2 –

No Keyboard Trap, the app should not trap keyboard users (ensure users are not trapped in content

and can move to and from components as well as focus with only a keyboard). Here, pressing the




                                                7
menu button breaks the user experience for VoiceOver users. Once the menu opened, users become

stuck and are unable to swipe forward or backwards to leave the menu section. As to WCAG

guideline 3.3.1 – Error Identification, input errors should be clearly identified. Here, if a user fails

to select all options, then they will receive a red text message after they attempt to add the item to

the cart. The error message is not announced, and the field is only identified by a red outline.

VoiceOver users will not know a problem is present nor will they know which field is the problem.

As to WCAG guideline 3.3.2 – Labels or Instructions, elements should be labeled and give

instructions. Here, the cart icon is not labeled. It is announced as just "link."

        27.     Defendant’s app does not meet the WCAG 2.1 AA level of accessibility. As to

WCAG guideline 3.3.3 – Error Suggestion, the app should suggest fixes when users make errors.

Here, VoiceOver users are not notified that an error is present nor are they provided an error

suggestion. Only visual indicators are present. As to WCAG guideline 4.1.3 – Status Messages, if

a status message is presented and focus is not set to that message then the message must be

announced to screen reader users. Here, VoiceOver users are not notified when an item is

successfully added to their cart. Only visual indicators are provided.

        28.     By failing to adequately design and program its app to accurately and sufficiently

integrate with VoiceOver, Defendant has discriminated against Plaintiff and others with visual

impairments on the basis of a disability by denying them full and equal enjoyment of the app, in

violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

        29.     As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s

app and suffered an injury in fact including loss of dignity, mental anguish and other tangible

injuries.

        30.     The barriers on the app have caused a denial of Plaintiff’s full and equal access in




                                                   8
the past, and now deter Plaintiff from attempting to use Defendant’s app.

       31.     If Defendant’s app were accessible, Plaintiff could independently navigate, review

and purchase food and other products from Defendant’s stores online, as well as utilize the other

functions on the app.

       32.     Plaintiff believes that although Defendant may have centralized policies regarding

the maintenance and operation of its app, Defendant has never had a plan or policy that is

reasonably calculated to make its app fully accessible to, and independently usable by, people with

visual impairments.

       33.     Without injunctive relief, Plaintiff and other visually impaired individuals will

continue to be unable to independently use Defendant’s app in violation of their rights under the

ADA.

                                 SUBSTANTIVE VIOLATION

                        (Title III of the ADA, 42 U.S.C. § 12181 et seq.)

       34.     The allegations contained in the previous paragraphs are incorporated by reference.

       35.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides: “No

individual shall be discriminated against on the basis of a disability in the full and equal enjoyment

the goods, facilities, privileges, advantages or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation.” 42 U.S.C. § 12182(a).

       36.     Defendant’s stores and accompanying app are public accommodations within the

definition of Title III of the ADA, 42 U.S.C. § 12181(7)(E).

       37.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

deny individuals with disabilities the opportunity to participate in or benefit from the goods,



                                                  9
services, facilities, privileges, advantages or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

       38.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

deny individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages or accommodations, which is equal to the opportunities

afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

       39.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

includes, among other things:

               a failure to make reasonable modifications in policies, practices or
               procedures, when such modifications are necessary to afford such goods,
               services, facilities, privileges, advantages or accommodations to individuals
               with disabilities, unless the entity can demonstrate that making such
               modifications would fundamentally alter the nature of such goods, services,
               facilities, privileges, advantages or accommodations; and a failure to take
               such steps as may be necessary to ensure that no individual with a disability
               is excluded, denied services, segregated or otherwise treated differently
               than other individuals because of the absence of auxiliary aids and services,
               unless the entity can demonstrate that taking such steps would
               fundamentally alter the nature of good, service, facility, privilege,
               advantage or accommodation being offered or would result in an undue
               burden.

42 U.S.C. § 12182(b)(2)(A)(ii) (iii); see also 28 C.F.R. § 36.303(a).

       40.     Title III requires that “[a] public accommodation shall furnish appropriate auxiliary

aids and services where necessary to ensure effective communication with individuals with

disabilities.” 28 C.F.R. § 36.303(c)(1). The regulations set forth numerous examples of “auxiliary

aids and services,” including “…accessible electronic and information technology; or other

effective methods of making visually delivered materials available to individuals who are blind or

have low vision.” 28 C.F.R. § 36.303(b).

       41.     The acts alleged herein constitute violations of Title III of the ADA, and the



                                                10
regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

substantially limits the major life activity of seeing within the meaning of 42 U.S.C. §§

12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff has

not been afforded the goods, services, privileges and advantages that are provided to other patrons

who are not disabled, and/or has been provided goods, services, privileges and advantages that are

inferior to those provided to non-disabled persons. These violations are ongoing as Defendant has

failed to make any prompt and equitable changes to its app and policies in order to remedy its

discriminatory conduct.

       42.     Pursuant to 42 U.S.C. 12188 and the remedies, procedures and rights set forth and

incorporated therein, Plaintiff, on behalf of herself and on behalf of others similarly situated

requests relief as set forth below.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and others similarly situated prays for:

       a.      A Declaratory Judgment that at the commencement of this action Defendant was in
               violation of the specific requirements of Title III of the ADA described above, and
               the relevant implementing regulations of the ADA, in that Defendant took no action
               that was reasonably calculated to ensure that its app is fully accessible to, and
               independently usable by, blind individuals;

       b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504
               (a) which directs Defendant to take all steps necessary to brings its app into full
               compliance with the requirements set forth in the ADA, and its implementing
               regulations, so that its app is fully accessible to, and independently usable by, blind
               individuals, and which further directs that the Court shall retain jurisdiction for a
               period to be determined to ensure that Defendant has adopted and is following an
               institutional policy that will in fact cause Defendant to remain fully in compliance
               with the law;

       c.      Payment of costs of suit;

       d.      Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR
               § 36.505; and,




                                                 11
      e.     The provision of whatever other relief the Court deems just, equitable and
             appropriate.

Dated: March 13, 2020                  Respectfully submitted,
                                       /s/ J. Courtney Cunningham
                                       J. Courtney Cunningham, Esq.
                                       J. COURTNEY CUNNINGHAM, PLLC
                                       FBN: 628166
                                       8950 SW 74th Court, Suite 2201
                                       Miami, FL 33156
                                       T: 305-351-2014
                                       cc@cunninghampllc.com




                                          12
